Citation Nr: 1731311	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  09-11 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

 The Veteran served on active duty from February 1952 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD, evaluated as 50 percent disabling, with an effective date of May 16, 2007.

The Veteran appealed the issue of entitlement to an increased initial evaluation.  In May 2016, the Board granted the claim, to the extent that it assigned a 70 percent evaluation, effective as of the date of service connection (May 16, 2007).  The Board remanded the issues of entitlement to an initial evaluation in excess of 70 percent for PTSD, see AB v. Brown, 6 Vet. App. 35, 39 (1993), and the issue of entitlement to a TDIU, for additional development. 

The Board notes that in the most recent supplemental statement of the case (SSOC), dated in December 2016, the RO included the issues of entitlement to a rating in excess of 10 percent for service-connected tinnitus, and entitlement to a compensable rating for service-connected bilateral hearing loss.  However, the SSOC merely noted that the Veteran has withdrawn these issues.  Citing Veteran's statement, received in September 2016.  These issues have not been adjudicated by the RO, they are not on appeal, and the Board does not have jurisdiction over them.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran's PTSD is shown to be productive of symptoms that include anger, isolating behavior, sleep impairment, difficultly in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike settings, but it is not shown to have been manifested by total occupational and social impairment. 

2.  The Veteran's service-connected disabilities are shown to preclude obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2015); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Posttraumatic Stress Disorder (PTSD)

The Veteran is seeking an initial evaluation in excess of 70 percent for his service-connected PTSD.  He argues that he has daily symptoms that include homicidal or suicidal ideation, an obsession with his personal safety (excessive checking of his home at night), a severe phobia of pictures of snakes, and impairment of short-term memory.  See e.g., Veteran's notice of disagreement, received in August 2008.  

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2016), the Veteran's service treatment records do not show any relevant treatment.  He served in Vietnam as a pilot with the Marine Corps.  His awards include the Bronze Star with "V" device, and the Combat Action Ribbon.  Following separation from service, the Veteran is first shown to have PTSD in 2007, with no evidence of earlier treatment for psychiatric symptoms.  

In May 2008, the RO granted service connection for PTSD, evaluated as 50 percent disabling, with an effective date for service connection of May 16, 2007.  The Veteran appealed the issue of entitlement to an initial increased evaluation.  

In May 2016, the Board granted the claim, to the extent that it increased the Veteran's rating to 70 percent, with an effective date of May 16, 2007.  The Board remanded the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD for additional development.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection. 

Under DC 9411, a 70 percent rating is warranted where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM-V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

The relevant medical evidence is summarized as follows:

A statement from the Veteran's son (R.S.), dated in September 2007, shows that he indicates that he is a physician.  He states that the Veteran has severe PTSD, and that his symptoms prevented him from maintaining gainful employment for the first nine years following separation from service.  His symptoms gradually decreased over the subsequent 12 years, however, he continues to have intrusive thoughts, nightmares, and flashbacks, avoidance of reminders of trauma, hypervigilance, excessive startle reaction, and sleep disturbance.  

A VA PTSD examination report, dated in March 2008, shows that the Veteran's symptoms included homicidal thoughts, chronically feeling very angry with people, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and nightmares.  It was noted that there was no outpatient treatment for a mental disorder, no symptoms were present during the past year, and that there was no current treatment for a mental disorder.  He has been married for 53 years.  He has one son.  His relationships with his wife and son are good.  There is no history of suicide attempts, or violence or assaultiveness.  On examination, he was described as having tense psychomotor activity, being anxious, and having a mildly impaired memory.  He was neatly groomed, and clean.  He was oriented to person, time and place.  There were no delusions or hallucinations, no obsessive or ritualistic behavior, and no suicidal thoughts.  Thought content and thought process were unremarkable.  He has occasional nightmares.  There was no problem with the activities of daily living.  There was mild impairment of recent, remote, and immediate memory.  He reported not leaving his house for the first ten years upon separation from service.  He used to have an exaggerated startle response and significantly more nightmares and social isolation than he currently does.  His anger may be subsiding lately.  He had only a few, old friends from the military, but had made no new friends since his separation form service in 1972.  He was able to interact with others, but preferred staying close to home.  He tended to avoid social events.  After service he had a job in a hardware store, but he had a difficult time interacting with coworkers due to social isolation and chronic irritability.  The GAF scale score was 51.  The examiner stated that the Veteran had been unable to keep a job since retiring from the military due to social isolation, hypervigilance, and irritability.  He also noted that the Veteran had a few friends, but had been unable to make new friends since retiring from the military. 

A VA PTSD examination report, dated in November 2010, contains findings and symptoms that are consistent with those noted in the March 2008 VA examination report, with the addition of periodic feelings of depression, a loss of interest in activities, and ongoing sleep problems.  He reported having received three treatments for PTSD (in 2009), but that he did not find them helpful.  There was no current treatment for a mental disorder.  He had a good relationship with his wife, although he moved to another bedroom due to his sleep symptoms.  He had good relationships with his son and granddaughter.  He reported having nightmares twice a week, and rare flashbacks.  He had anger, but no history of assaultiveness or violence.  He disliked crowds.  Additional objective findings included a dysphoric mood and an exaggerated startle response.  Impulse control was good.  The Veteran reported that he had no remission of his symptoms.  He also stated that he was fired from his only job after the military because of difficulty getting along with other employees.  The Veteran's only social contact outside of his family was three military friends via phone or email.  He quickly became angry with others causing significant social isolation in order to avoid becoming upset.  The GAF score was 40.  The examiner noted that the Veteran had major impairment in social and occupational functioning due to his PTSD, and indicated that there was total occupational and social impairment.  The examiner further indicated that due to the lack of desire for treatment and chronicity of the Veteran's symptoms, the prognosis of significant improvement in his symptoms was poor. 

A VA PTSD examination report, dated in August 2015, shows that the Veteran reported that he had not had any mental health treatment since his last exam in 2010.  He denied any legal or behavioral problems since his last exam in 2010.  The Veteran was noted to have depressed mood, anxiety, suspiciousness, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  On examination, he was alert and cooperative throughout the examination.  Grooming and hygiene were good.  Expressive speech was fluent; thought processes were logical.  The Veteran described his mood as "okay"; affect was congruent with his mood state.  He denied any current suicidal or homicidal ideation, plan, or intent.  There were no indications of delusions, hallucinations, or other signs of frank psychosis.  Insight and judgment were intact.  The examiner indicated that as a result of his PTSD, the Veteran had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

A VA PTSD disability benefits questionnaire (DBQ), dated in September 2016, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) and CPRS (Computerized Patient Record System) had been reviewed.  The report notes the following: the Veteran stated that he continues to live in the same house since his last exam.  He lives in a house he owns on 60 acres, which he purposely acquired due to wanting to be as far away from his neighbors as possible. He remains married to his wife of almost 65 years.  He described his marital relationship as "good," but he is concerned recently about his wife's health.  He has one son, and he reported getting along well with his son.  He stated that he has a few friends, mostly other Veterans, in his area, but rarely socializes, as he keeps up with them via telephone.  The Veteran stated that he generally spends his time around the house and on his property, and looking after his wife.  The Veteran has not been employed since 1990, and has not worked in any capacity since 2014.  His last work for pay was from 1990-2014, when he raised cattle on his 60-acre ranch.  He sold all of his cattle several years ago, and he is no longer working for money in any capacity.  The Veteran denied mental health treatment since the last exam.  The Veteran denied any legal problems over the last 13 months.  He denied any significant behavioral problems since the last exam.  The Veteran's symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  On examination, he was alert and cooperative throughout the examination.  He was oriented times four.  Expressive speech was fluent; thought processes were linear, logical, and goal directed.  The Veteran described his mood as "short-tempered and obnoxious."  Affect was congruent with his mood state, and generally blunted in expression.  He denied any current suicidal/homicidal ideation, plan, or intent.  There were no indications of delusions, hallucinations or other signs of frank psychosis.  Insight and judgment were intact.  The examiner indicated that the Veteran's symptoms are productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The diagnosis was PTSD.  The examiner noted that the Veteran currently has moderate to severe symptoms, to include depression.  The Veteran's anger, anxiety, hypervigilance and irritability would likely prevent him from developing effective working relationships with coworkers and supervisors, as has been the case historically ever since he retired from military service.  His concentration and memory problems would likely cause him to be easily distracted and reduce work efficiency, and this could lead to a work related injury.  The Veteran's severe isolating behaviors, which have resulted in his decision to leave the typical work field over 25 years ago, would likely result in significant absenteeism in any job requiring him to have regular interaction with the public or work around a significant number of other coworkers.  He may have some success in an occupation where he would be mostly independent.  

Overall, VA progress notes contain multiple notations of memory problems, "chronically, no worse than when young man."  See e.g., VA progress notes, dated in September 2008, January 2009, and March 2015.

The Board finds that the criteria for a 100 percent rating have not been met.  The findings during the relevant time period on appeal in such areas as the Veteran's memory, judgment, insight, thought processes, speech, orientation, and hygiene, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation with plan or intent, delusions, or hallucinations, or other psychotic symptoms, do not warrant the conclusion that the criteria for an initial evaluation in excess of 70 percent have been met.  The Veteran's GAF scores were 40 and 51, which is evidence of "some impairment in reality testing or communication" to serious symptoms.  See QRDC DSM-IV.  However, there is little to no evidence in support of the GAF score of 40, to include no evidence to show impairment of thought process, delusions, hallucinations, or psychotic symptoms.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record).  Although there is an indication of total occupational and social impairment in the November 2010 VA examination report, the associated findings do not support a 100 percent rating  (e.g., unremarkable speech, clean and neatly groomed, oriented to person, place and time, unremarkable thought processes and thought content, and good impulse control, no problem with activities of daily living, and no delusions or hallucinations, or obsessive or ritualistic behavior).  Thereafter, the August 2015 and September 2016 VA PTSD DBQs show that the Veteran's level of occupational and social impairment was characterized in a way that most closely corresponds to no more than a 70 percent evaluation (i.e., productive of "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.").  See General Rating Formula for Mental Disorders.  Although the Veteran is not shown to be receiving treatment for his psychiatric symptoms, he has been found to have no problem with activities of daily living.

The Veteran has had significant social impairment.  However, he has been married to his wife for more than 60 years and he appears to have good relationships with his family.  He also appears to maintain several relationships over the phone. Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).  In this regard, the 70 percent evaluation that is assigned contemplates symptoms such as an inability to establish and maintain effective relationships.  Although the Veteran has been self-employed since 1990, and has not worked in any capacity since 2014, the findings do not support a conclusion that his symptoms are productive of a "similar severity, frequency, and duration" as those required for a 100 percent evaluation.  Vazquez-Claudio, 713 F.3d at 116; General Rating Formula for Mental Disorders.

In summary, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are there other psychiatric symptoms of a "similar severity, frequency, and duration" as those required for a 100 percent evaluation under the General Rating Formula, that are shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation of 100 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

The Board has considered the Veteran's statements that he should be entitled to an increased initial evaluation for his PTSD.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased initial evaluation.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability.

In deciding the Veteran's claim, the Board has considered the determination in Fenderson, and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disability such that an increased initial evaluation is warranted.  

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

II. TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341 (a), 4.19.  Factors to be considered are the veteran's education, employment history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

A TDIU claim "presupposes that the rating for the [service-connected] condition is less than 100 percent, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35   (1994).

Given the Board's decision in Part I, the Veteran's current total combined rating for service-connected disabilities is 70 percent, as follows: 70 percent disabling for PTSD, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.  See 38 C.F.R. § 4.25 (2016).  Accordingly, he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities. 

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability, and that a TDIU is warranted.  The relevant evidence has been discussed.  The evidence, to include the September 2016 VA PTSD DBQ, indicates that the Veteran has worked as a self-employed rancher between 1990 and 2014, and that he has not worked in any capacity since 2014.  The September 2016 DBQ also shows that the Veteran was noted to have a wide variety of PTSD symptomatology that was productive of difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner stated that the Veteran's PTSD symptoms would likely prevent him from developing effective working relationships with coworkers and supervisors, that his concentration and memory problems would likely cause him to be easily distracted and reduce work efficiency, and that this could lead to a work related injury, and that the Veteran's severe isolating behaviors would likely result in significant absenteeism in any job requiring him to have regular interaction with the public or work around a significant number of other coworkers.  

Given the foregoing, it appears that the severity of the Veteran's service-connected PTSD is such that he is unable to secure and follow a substantially gainful occupation.  Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disability renders him unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disability, that the remaining criterion for TDIU are met, and that the appeal must be granted.

III.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, other than as noted below, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  

In May 2016, the Board remanded these claims.  The Board directed that an attempt to be made to obtain records of treatment from M.T., Dr. L, and from the Veteran's son, and that the Veteran be requested to submit an employment history.  In July 2016, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand instructions.  There is no record of a response.  The Board also directed that the Veteran be afforded another examination, and in September 2016, this was done.  Finally, the Board directed that all new VA records be obtained.  This has been done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

An initial evaluation in excess of 70 percent for service-connected PTSD is denied.  

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


